DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and 15-20 in the reply filed on March 09, 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 09, 2022.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.).
Claim Objections
Claim 10 is objected to because of the following informalities:  the claims recites acronyms/abbreviations of materials which have not previously defined. Even though acronyms/abbreviations are permitted in claims, they should be defined at least in the first instance of its/theirs use.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 18 are vague and indefinite, because they are not well-understood, i.e., since the punch forms the product then the mold function is unclear. Note that claim 1 recites that the product is formed in the mold and thus it is unclear if the claim refers to other, intermediate product or if it is the product as claimed. Note that if the former then “the product” lacks of antecedent basis; if the latter then the claims do not further limit the independent claim; see rejection under USC §112(d) below:
	In Claims 6, 16 and 19 the phrase “the remaining material” lacks of antecedent basis.
	Claim 10 is vague and indefinite, because a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 18 do not further limit claim 1, because claim 1 recites that the product is formed in the mold yet the claims recite that the product is formed before the molding step.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	For the purpose of this office action the claims have been interpreted as the formation of an intermediate product which is the finally formed in the mold.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsson et al., (hereafter Larsson) WO 2017/160218 A1 (equivalent US Patent Application Publication No. 2019/0070819 A1 has been used for paragraph referencing).
	With regard to claims 1-4, 15 and 17, Larsson teaches a process of making a 3D product using a fluff pulp, i.e., defibering a raw material (21) in a defibrating device (13) (reading on claim 2) which is then discharged onto a belt (14) and forming a blanket-shaped flow (1a,16) (reading on claim 4) of dry/air laid fluff pulp  which is then compacted by rolls (15)(reading on claim 3) and transferred to mold (3) and then  released from said mold; see figure 1, abstract, ¶-[0018-0019], [0053-0057].
	 With regard to claims 5 and 18, Larsson teaches that the blank can be pre-shaped into a three-dimensional object; see ¶-[0048]-[0050], which as interpreted as defined on page 3, lines 13 through 16 of the specification, which defines punching as any other forging step(s), and thus the reference reads on those claims.
Regarding to claims 6-7, 16 and 19, Larsson teaches that any left-over material can be recycled back to the system, i.e., to the defibration stage; see ¶-[0092].
With regard to claim 8, Larsson teaches the use of additives; see ¶-[0063], [0066], [0072] and [0088].
Regarding to claims 9 and 20, Larsson teaches the use of additives, such as biodegradable biopolymers; see ¶-[0063] which teaches the use of starch that it is a biodegradable polymer and clearly teaches that the substances/additives used may be biodegradable.
Regarding to claim 11, Larsson teaches the use of a finishing layer (6); see figures 3a-3b and  ¶-[0081], [0084].

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Enarsson et al., (hereafter Enarsson), WO 2014/142714 A1 and Ny Larsson Nybom et al., (hereafter Nybom) WO 02/42070 A1.
 With regard to claims 1-4, 15 and 17, both, Enarsson and Nybom, teach the making a 3D product using a defibrating a cellulosic material producing a fluff pulp material, which is then formed into an air-laid blanket and then is then sent to a mold to form the 3D product, which is released from the mold; see abstract, page 1, lines 18-19, page 8, line 34 through page 9, line 1,page 11, lines 14-26, page 17, lines 21-22 and page 10, line 33 through page 11, line 2 of Nybom and abstract, page 1, lines 6-9, page 3, lines 17-25, page 4, lines 15-24, page 17, lines 4-5,  and page 19, lines 14-16 of Enarsson. Note that Nybom teaches the use of a defibrator to fiberize a cellulosic pulp; see page, 11, lines 21-26,  15, lines 27-30; the compacting of the cellulose fibers; page 9, lines 23-25. The same is described by Enarsson on page 3, lines 19-23 teaches the compacting of the sheet/web formed by the air-laid process. Note that in the making of a dry-laid fibrous product pulp/chips are defibrated and added to a conveyor belt  forming a dry web or blanked-shaped flow and thus the defibration of claim 2 and blanked flow of claim 4, are inherent to Enarsson. 
 With regard to claims 5 and 18, Enarsson teaches that the web is cut into blanks before being introduced into the formed mold; see page 4, lines 28-29. Note that cutting a part or punching a part to fee the mold is at the very least obvious over Nybom, since such process is well-known.
Regarding to claims 6, 16 and 19, Nybom teaches the re-used of remaining materials; see page 16, lines 6-7. Even though Enarsson is silent with regard to the reuse of the remaining materials, this is at the very least obvious, since it is well-known as evidenced by the other cited references.
Regarding to claim 7, Nybom teaches the use of recycled cellulosic materials; see page 4, lines 10-14. 
With regard to claim 8, both, Nybom and Nybom teach the use of one or more additives on the fluff pulp; see page 5, lines 1-4 of Nybom and e.g., abstract, page 17, lines 1-5, of Enarsson
Regarding to claims 9-10 and 20, Enarsson teaches the use of biodegradable polymers including PLA; see pag2, lines 3-5, page 15, lines 14-17, page 18, line 23 through page 19, line 11. 
Regarding to claim 11, Nybom teaches the use of a film barrier; see page 9, lines 6-14 and Enarsson teaches the addition of a polymer film to the dry-laid composite; paragraph bridging pages 18-19.
It seems that Enarsson and Nybom, both, teach the limitations of the claims or at the very least the minor modification(s) to obtain the claimed product would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al., (hereafter Larsson) WO 2017/160218 A1 (equivalent US Patent Application Publication No. 2019/0070819 A1 has been used for paragraph referencing) as evidenced by Enarsson et al., (hereafter Enarsson), WO 2014/142714 A1, both cited above.
Larsson while teaching the use of biodegradable polymers, do not teach the use of the specific polymers of the claim. However, such polymers are well-known in the art at their/its use would have been obvious to one of ordinary skill in the art. Moreover, Enarsson teaches the use of such polymers in the making of the same type of product; see page 14 lines 14-17 and page 18, line 23 through page 19, line 11 of Enarsson, and thus using the polymers taught by Enarsson would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such biodegradable polymers were used in the product taught by Larsson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method of Making a 3-D Shaped Molded Product.”
US Patent No. 4,640,810 teaches the making of air-laid products, including the fluffing of defibrated pulps.
EP 1 840 043 A1 could be used since it anticipates claims 1 -2, 4, 7-11 and 17 since it teaches the making of manufacturing a 3-dimensional shaped product from a fluff pulp material, the method comprising: 
- providing a fluff pulp material (see [0026));
- providing an air-laid flow of fluff pulp material to a 3-dimensional shaped
mould (see [001 1], [0019], [0020], [0024));
- forming the product in the mould (see [0021]); and
- releasing the 3-dimensional shaped product from the mould (see [0021)).
 (see paragraphs [0011] - [0015], [0018] - [0049] and figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF